DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The claim objection of claims 18 and 25 are withdrawn based on applicant’s amendment filed on February 3, 2021.
The 35 USC 112(b) rejections are withdrawn based on applicant’s amendment filed on February 3, 2021.
 The 35 USC 102 rejections are withdrawn based on applicant’s amendment filed on February 3, 2021.
Allowable Subject Matter
Claims 17, 19-25, 27, 28, 30-32, 34 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 17, 19-24.
Independent claim 17 is allowed based on applicant’s amendment filed February 3, 2021 to include the allowable subject matter of now canceled claim 18.
Claims 19-24 depend from claim 17.
Regarding claims 25, 27, 28, 30-32.
Independent claim 25 is allowed based on applicant’s amendment filed February 3, 2021 to include the allowable subject matter of now canceled claim 26.
Claims 27, 28, 30-32 depend from claim 25.
Regarding claim 34.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARMANDO RODRIGUEZ whose telephone number is (571)272-1952.  The examiner can normally be reached on M-F 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JESSICA MANNO can be reached on 571-272-2339.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/ARMANDO RODRIGUEZ/Primary Examiner, Art Unit 2828